Case 1:18-cr-20817-KMW Document 21 Entered on FLSD Docket 03/24/2020 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-CR-20817-KMW

  UNITED STATES OF AMERICA,

  v.

  JOSE MARIA VELEZ MONSALVE,

        Defendant.
  ________________________________/

             FEDERAL PUBLIC DEFENDER’S UNOPPOSED
   MOTION TO WITHDRAW AND TO APPOINT CONFLICT-FREE COUNSEL

        The Federal Public Defender respectfully files this Motion to Withdraw and to

  Appoint Conflict-Free Counsel and, in support thereof, states as follows:

        Mr. Velez Monsalve is charged with conspiracy to import five kilograms or

  more of cocaine into the United States, in violation of 21 U.S.C. § 963; and conspiracy

  to possess with intent to distribute five kilograms or more of cocaine while on board

  a vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C. §

  70506(b). (D.E. 3.)

        Undersigned counsel has determined that the Office of the Federal Public

  Defender has a conflict of interest in continuing to represent Mr. Velez Monsalve,

  based on this Office’s prior representation of another individual, whose interests are

  materially adverse to those of Mr. Velez Monsalve.

        This Court’s local rules incorporate the Florida Bar’s Rules of Professional

  Conduct. See Local Rule 11.1.C. Under the Rules of Professional Conduct, a lawyer

  generally may not represent a client if such representation would be directly adverse
Case 1:18-cr-20817-KMW Document 21 Entered on FLSD Docket 03/24/2020 Page 2 of 3



  to that of another client or if the lawyer’s independent judgment in such

  representation would be materially limited by a duty to another person. See Fla. R.

  Prof. Resp. 4-1.7(a) & (b). In Florida, public defender’s offices are treated as law firms

  for purposes of imputed conflicts of interest. See Ward v. Florida, 753 So.2d 705, 708

  (Fla. 1st DCA 2000); see also Comment to Fla. R. Prof. Resp. 4-1.10 (defining “firm”

  to include “legal services organization”). All members of a firm are prohibited from

  knowingly representing a client where any lawyer in that firm acting alone could not

  represent that client.

        Undersigned counsel’s office, and hence undersigned counsel, has a conflict as

  to the continued representation of Mr. Velez Monsalve. Accordingly, it is respectfully

  requested that the Court permit the Federal Public Defender to withdraw to prevent

  an actual conflict from tainting this case. Cf. Wheat v. United States, 486 U.S. 153,

  163 (1988); United States v. Ross, 33 F.3d 1507, 1523 (11th Cir. 1994).

        AUSA Joseph Schuster has indicated that he has no objection to this motion.

  This motion is filed in good faith and not to cause undue delay. A proposed order is

  attached.

        WHEREFORE, the Federal Public Defender respectfully requests this Court

  to grant the motion to withdraw and to appoint conflict-free counsel for Mr. Velez

  Monsalve.


                                           Respectfully submitted,

                                           MICHAEL CARUSO
                                           FEDERAL PUBLIC DEFENDER
                                    BY:    s/Abigail Becker
Case 1:18-cr-20817-KMW Document 21 Entered on FLSD Docket 03/24/2020 Page 3 of 3



                                           Assistant Federal Public Defender
                                           Florida Bar No. 72284
                                           150 West Flagler Street, Suite 1700
                                           Miami, Florida 33130-1556
                                           Tel: 305-530-7000/Fax: 305-536-4559
                                           abigail_becker@fd.org



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 25, 2016, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                                          s/Abigail Becker
